UNITED STATES DISTRASE GCLIRCBOUSBBRNAGS TBUCURTENEBLY GRied Atomey2d-EPageéGA DPN GROUP

 

ALBERTO MONTALVO, ETAL

Plaintiff(s)
Index # 1:20-CV-01603-VEC
- against -

Purchased February 24, 2020
FIG & OLIVE FOUNDERS LLC, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on May 19, 2020 at 11:40 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS IN A CIVIL ACTION AND CLASS AND COLLECTIVE ACTION COMPLAINT on FIG & OLIVE
USA INC therein named,

SECRETARY a Domestic corporation by delivering two true copies to SUE ZOUKY, LEGAL CLERK personally, deponent knew
OF STATE said corporation so served to be the corporation described in said summons as said Defendant and knew said
individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under Section 306 of the Business Corporation Law and tendering the required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 55 5'1 150

 

 

 

 

 

 

 

 

 

 

JOSEPHANIG RALPH J MULLEN VINETTA BREWER VA
Notary Public, State of Ne Notary Public, State of New York Notary Public, State of New York STEVEN C. AVERY
No. O¥YKN6178241 No. 01MU6238632 No. 4949206

   
 

Qualffied In New York Cofinty Qualified in Queens County Qualified in Bronx County
Conjmission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 743547

ED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
